I would first like to 
congratulate President Kutesa on his well-deserved 
election to the presidency of the General Assembly 
at its sixty-ninth session. His distinguished career 
as a diplomat and leader assures us of a successful 
session. I would also like to commend his predecessor, 
Ambassador John Ashe, for his remarkable leadership 
during the previous session.

Over the 69 years of its existence, the United Nations 
has witnessed several changes in the configuration of 
international relations. Some were traumatic, others 
benign. The survival of the Organization through 
all those tribulations testifies to its resilience and 
the enduring validity of its mission. Today it is still 
confronted by serious challenges. The continuous 
eruption of armed conflicts throughout the world, 
terrorism, climate change, disease and the lingering 
effects of the economic and financial crises are only 
some of the challenges that have remained in the 
foreground of international relations and preoccupied 
the international community.

From the Horn of Africa and across the Sahel 
region, to the Republic of Kenya and the Democratic 
Republic of the Congo, the continent of Africa is facing 
a rise in terrorism. The Nigeria-based Boko Haram, 
Al-Qaida in the Islamic Maghreb and Al-Shabaab in 
Somalia continue to pose serious threats to the peace 
and security of the continent. The emergence in the 
Middle East and elsewhere of new extremist groups and 
terrorist entities, such as the Islamic State in Iraq and 
Syria, has not only further compounded the problem 
but is a stark reminder that we must act collectively 
to discharge the moral responsibility resting on us to 
ensure that people everywhere enjoy the right to peace, 
development and the sanctity of life.

The use of military force alone as a strategy for 
combating terrorism is no longer a panacea for that 
menace. Terrorism requires a holistic approach that 
addresses the root causes of the scourge. The resolution 
of international disputes based on dialogue, justice and 
the equality of all States must be at the heart of that 
strategy if it is to succeed.

The recurring bloody conflict between Israel and 
Palestine continues to weigh heavily on the conscience 
of all humankind. Recent developments in that region 
have cast a shadow on the future that had seemed 
to hold out the promise of a negotiated settlement. 
Unprecedented impunity and the disproportionate 
use of force by the parties involved call into question 
our very claim to be a civilization. Turning United 
Nations shelters into combat zones and killing the 
innocent children, men and women who take refuge in 
them is a shameful act that must be condemned in the 
strongest terms possible. Lesotho endorses the recent 
Human Rights Council resolution S-21/1, demanding 
that the massacres of innocent Palestinian civilians be 
investigated by an independent commission and that 
those responsible be held accountable.

Let us not forget that in 2005 we unanimously 
adopted the principle of the responsibility to protect 
(see resolution 60/1, paragraphs 138-140) in order 
to safeguard innocent civilians from war crimes, 



genocide, mass atrocities and ethnic cleansing. Indeed, 
the Security Council has reaffirmed that principle in 
several conflicts around the world and in some instances 
has authorized military intervention.

Unfortunately, in the case of the slaughter of 
thousands of Palestinian civilians, the Council has 
shied away from invoking the principle of responsibility 
to protect. Instead, it took comfort in issuing a 
presidential statement that glaringly fails to reiterate 
accountability for the war crimes committed. Civilians 
in Gaza deserve the protection that Israelis in Tel 
Aviv are afforded under international law. We call on 
Israel — as we have always done in the past — to fully 
comply with its obligations under the relevant Security 
Council and General Assembly resolutions. That is the 
only plausible route to lasting peace.

The world has long come to terms with the dangers 
to humanity posed by the possession of weapons of 
mass destruction. That is why Lesotho continues to 
advocate for total abolition and destruction of all 
nuclear weapons. Those weapons have no place in 
modern-day civilized society, hence the call for a 
convention to ban them all. While working towards 
that goal, we must emphasize that full compliance with 
the provisions of the Treaty on the Non-Proliferation 
of Nuclear Weapons is critical. By the same token, 
we call for the establishment of a Middle East zone 
free of nuclear weapons, in accordance with the 2010 
Review Conference of the Parties to the Treaty on the 
Non-Proliferation of Nuclear Weapons.

It is unacceptable that the United Nations of today 
still reflects the 1945 architecture of the world as seen 
by the victors of the Second World War. The reform of 
the United Nations, including the Security Council, can 
no longer be delayed. A reformed, transparent and more 
democratic United Nations is necessary for preserving 
international peace and security and for confronting 
the challenges of development. All Member States need 
to garner the necessary political will to advance the 
intergovernmental negotiations on Security Council 
reform. Let us make the sixth-ninth session one for 
decisive action.

The representatives who gathered in San Francisco 
to finalize the Charter of the United Nations dreamed of 
a world of peace and shared prosperity. They renounced 
a vision of a world in which some unilaterally imposed 
economic sanctions and financial blockades against 
others, or one in which peoples were denied their right 
to self-determination or were subjected to occupation, 
as is the case in Cuba, Palestine and Western Sahara. 
We have to remove those dark spots on the history of 
our time by allowing the letter and spirit of the Charter 
to guide our actions.

The theme chosen for our general debate, 
“Delivering on and implementing a transformative 
post-2015 development agenda”, could not be more 
relevant at the current international juncture. The 
road towards the achievement of all the Millennium 
Development Goals (MDGs) has been rough, with some 
countries reporting relative success in reducing poverty 
and hunger, markedly increasing school enrolment, 
reducing child mortality, improving maternal health 
and combating HIV/AIDS. However, the challenges 
remain most daunting in the least developed countries, 
landlocked developing countries, some small island 
developing States and countries in, or emerging from, 
conflict.

For our part, in Lesotho we have made some 
progress towards achieving at least two of the eight 
MDGs, namely, universal primary education, and 
promoting gender equality and empowering women. 
We still face a long and uphill journey to reach a life 
of dignity for all. HIV and AIDS still pose a serious 
threat to us. The untold miseries brought about by that 
scourge are known to all of us. Africa is more vulnerable 
to that threat because of the worsening poverty and 
unemployment. Sadly, new, incurable pandemics such 
as Ebola have emerged, wreaking havoc in sister African 
countries and overwhelming their health systems. The 
world must mobilize resources and energy to help the 
affected countries of West Africa fight the pandemic 
and to abolish it in the long term.

Our quest to pursue a sustainable future for 
all must never wane as we step into the new era and 
embark on the road map of the post-2015 development 
agenda. We need to formulate a new set of universal 
sustainable development goals that are concise and 
strong with regard to the means of implementation. It is 
important to emphasize national ownership and respect 
for national conditions in each Member State and to 
take advantage of global diversity so that we can attain 
our development aspirations.

As we continue with intergovernmental discussions 
leading up to the Third International Conference 
on Financing for Development, which will be held 
in Addis Ababa in July 2015, we must be guided by 
the spirit of frankness and mutual understanding, 
without the acrimony that often characterizes 



our intergovernmental deliberations. It is equally 
important to emphasize that advancing the rule of law 
at the national and international levels is essential for 
realizing sustainable development, eradicating poverty 
and protecting human rights and fundamental freedoms. 
Lesotho is by no means an exception in that regard.

A few days ago, the Climate Summit provided 
us with an opportunity once again to reaffirm our 
collective resolve to implement measures that can 
significantly address climate change. We disagreed for 
far too long, until we were confronted by the glaring and 
compelling scientific evidence that the link between 
global warming and human activity is indisputable. 
Sadly, catastrophes have begun to hit, mostly affecting 
the poorest and most vulnerable countries.

My country is one of the worst affected by climate 
change. In recent years, Lesotho has faced unsettling 
development challenges due to the effects of climate 
change. The effects of increasing extreme weather 
patterns such as early frost, droughts, desertification 
and degradation of arable land compound the challenges 
that we are already facing. Livelihoods of societies are 
stifled, and economies and ways of life are negatively 
affected.

While we appreciate that there are resources aimed 
at helping developing countries to mitigate and adapt 
to the impacts of climate change, we are concerned 
that such funds are difficult to access. The global 
climate-finance architecture is complex, with variable 
structures of governance and modalities. Some finance 
is channelled through multilateral agencies, sometimes 
even outside the funding mechanisms of the United 
Nations Framework Convention on Climate Change, 
and some flows through bilateral development- 
assistance institutions, thereby making coordination 
very difficult. Lesotho calls on the international 
community and our development partners to simplify 
the accessibility of funds earmarked for climate change 
initiatives if we are to make an impact on the ground.

In conclusion, let me point out that the regime of the 
Charter of the United Nations has so far done its part in 
preventing a third world war, thereby fulfilling one of 
the dreams of the architects of our beloved Organization. 
The continued success and the relevance of the United 
Nations in the new millennium will depend, in large 
measure, on its capacity for self-renewal in readiness to 
meet modern-day challenges.

We, the United Nations, should continue to be 
the voice of the voiceless and the best hope for all 
humankind. Now is the time for leaders everywhere to 
join the race for transformative action that can drive 
peace, democracy, respect for human rights and the rule 
of law, human dignity, economic competitiveness and 
sustainable prosperity for all. Lesotho will and must 
continue to be a persistent and resilient part of that 
initiative.
